Citation Nr: 1740914	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-17 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for patellofemoral pain syndrome, with mild multi-compartment degenerative joint disease left knee; previously considered as chondromalacia, left patella (left knee disability).

2.  Entitlement to service connection for patellofemoral pain syndrome, with mild multi-compartment degenerative joint disease right knee; previously considered as chondromalacia, right patella (right knee disability).

3.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a right ankle and leg condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) from March 2011 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In March 2011, the RO declined to reopen previously denied claims for service connection for bilateral knee disorders.  In February 2014, the RO declined to reopen a previously denied claim for service connection for a right ankle and leg condition.

In October 2014, the Board reopened the Veteran's claim for service connection for bilateral knee disorders and remanded that claim along with the issue of whether new and material evidence had been received to reopen the claim of entitlement to service connection for a right ankle and leg condition.  The claims are now returned to the Board for further adjudication.

In October 2016, the Veteran indicated he did not desire a hearing before the Board.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence showing that the Veteran had disability in both knees that preexisted his period of active duty service.

2.  There is clear and unmistakable evidence that the Veteran's pre-existing disability of the knees was not aggravated beyond the natural progression of pre-military disability stemming from significant injury to both knees prior to service.

3.  In a May 2012 rating decision, the RO denied the Veteran's claim for entitlement to service connection for right ankle navicular chip fracture, claimed as right ankle and leg condition; the Veteran did not perfect a timely appeal or submit new and material evidence that was not considered by the RO during the appeal period.

4.  Evidence received since May 2012 is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right ankle and leg condition.


CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted; the requirements for establishing entitlement to service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The presumption of soundness is rebutted; the requirements for establishing entitlement to service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The May 2012 rating decision which denied service connection for a right ankle and leg condition is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2011).  

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right ankle and leg condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Bilateral Knees

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

For certain chronic disorders, such as arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2016).  Before the presumption of soundness can be applied, there must be evidence that a disability or injury that was not noted on entrance into service manifested or was incurred in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b). The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that his current bilateral knee disorders were caused or aggravated by the strenuous physical activity he performed during his active service.  In lay statements, he indicates that because of aggravation of pain and swelling in his knees, he was removed from military police duty and reassigned as a clerk.  In addition, following diagnosis of chondromalacia, both patellae, in service, he was taken off a levy for assignment to Vietnam and placed on a limited medical profile.  He argues that he is entitled to disability compensation because the condition was not noted on his incoming physical examination report, was diagnosed only after he had undergone extensive training which had put severe pressure on his legs and was noted on his separation physical.  He concedes that he injured his knees prior to service; however, he steadfastly believes aggravation began soon after enlistment when he initially sought treatment for swelling in July 1968, during basic training.  

A May 1968 letter, written by the Veteran's private physician prior to his induction, indicates that the Veteran lacerated his right knee in July 1946 and was admitted to the hospital to remove fractured medial cartilage from the knee joint and repair the knee.  Upon examination in May 1968, the Veteran had some residual stiffness and complained of soreness and swelling on excessive use.  As medical background, the physician noted the right knee had weakness under any excessive strain and again noted residuals and swelling of the knee after a laceration.  Also noted was an industrial injury to the left knee with persistent swelling and residuals on the left knee joint with a tendency of the knee to buckle under strain.  A military orthopedic consultation was performed in May 1968 to evaluate the right knee.  X-rays were normal, and the examiner reported no significant orthopedic abnormalities.  During his June 1968 induction examination, the Veteran reported a history of trauma to the knees with a partial medial meniscectomy of the right knee.  He reported residual stiffness of the right knee and swelling of the knees.  Although the final induction examination report cites the consultative examination report and the examiner noted that the Veteran reported stiffness and residual swelling of the knees, the Veteran's lower extremities were noted to be clinically normal on the report of medical examination.

Subsequent in-service treatment records reveal recurrent complaints, treatment, and diagnoses relating to the Veteran's bilateral knees.  A month after induction, in July 1968, while still in basic training, the Veteran was treated on two occasions for pain in his right knee and he was given ace bandages and crutches.  In October 1968, he was seen for pain in his right knee and given an ace wrap.  In December 1968, the Veteran reported to his commanding officer that he was having problems performing his military duties because of constant pain and swelling in his knees.  The Veteran was moved to a desk job to lessen the strain on his legs.  In February 1969, he was diagnosed with chondromalacia of both patellae, and given a permanent profile consisting of no crawling, stooping, running, jumping, prolonged standing, marching, or strenuous physical activity, and no assignment to isolated areas where definitive medical care was not available.  The Veteran was noted as having chondromalacia of both patellae on his April 1970 separation examination.  At that time he reported his knees had worsened considerably during service.  

In November 1970, at a VA examination administered in connection with his initial claim for service connection, the Veteran complained of pain in both knees as well as swelling, a tendency for the knees to buckle under strain, and the feeling of particles in the knee joints.  The Veteran reported his knees troubled him since his pre-service injuries.  The examination report revealed a well healed scar on the right medial knee.  X-rays were negative.  The examiner diagnosed residuals of arthrotomy right knee 1946 with some mild patellofemoral crepitation of both knees.  

In June 1971, the Board denied the claim for service connection finding clear evidence that the Veteran had injured both knees prior to service and from time to time both knees were symptomatic.  The Board concluded that the fact that the Veteran's knees were again symptomatic during active service did not establish aggravation of his pre-existing symptoms and entitlement to service connection was not shown because the objective evidence did not support a finding that there was an increase in the basic pathology of the pre-existing disorders to the knees based on the findings prior to, during and subsequent to service.

In October 2010, the Veteran filed a claim to reopen.  In October 2014, the Board reopened the claim based on a December 2011 letter in which the Veteran's private doctor, Dr. B., reported he had diagnosed the Veteran with osteoarthritis of both knees and opined that the diagnosis "is consistent with progression of his earlier military medical diagnosis [of bilateral chondromalacia]."  In addition, an October 2011 treatment note from Dr. B. indicated x-rays of the knees showed patellofemoral joint space narrowing with mild lateral spurring and in a January 2013 knee examination, Dr. B. noted a diagnosis of bilateral osteoarthritis of the knees and a history of bilateral chondromalacia patella stemming from military service.  

In November 2014, the Veteran underwent an examination of his knees.  It was noted he had a history of a right knee meniscal tear diagnosed in 1946, knee joint osteoarthritis in both knees diagnosed in 2011 and patellofemoral pain syndrome in both knees diagnosed in 1969.  The examiner indicated that prior to entering the military, on July 31, 1946, the Veteran sustained right knee trauma with "fractured medial cartilage" which required a partial meniscectomy.  In addition, in 1962, prior to the military, the Veteran had a work-related left knee injury when a printing press fell on his knee.  The Veteran indicated to the examiner that when he was drafted in 1968, he reported these injuries and residual intermittent bilateral knee pain.  An orthopedist deemed him fit for military service.  The Veteran stated that he has lived all his life with bilateral knee pain and buckling.  The examiner opined that the Veteran, in fact, had bilateral patellofemoral pain syndrome (PFPS) which was a pathologic diagnosis more appropriate than chondromalacia patella which is commonly used interchangeably.  He found clear evidence of record that prior to service the Veteran sustained significant injury to both knees and had residual complaints of stiffness, soreness on excessive use and the tendency of the knees to buckle under strain.  The examiner noted those symptoms were consistent with PFPS.  The examiner explained that although the Veteran's knee examination was reported as normal prior to entering service, the diagnosis of PFPS is based primarily upon history and physical examination and is usually non-specific.  The examiner determined that the Veteran's PFPS was not aggravated beyond its natural progression because acute aggravation of knee pain that is relieved when ceasing the strenuous activity was consistent with the usual clinical presentation of PFPS.  Such a pattern was typical and the fact that the Veteran presented such symptomatology during service did not constitute permanent aggravation, but rather, "acute exacerbations consistent with the course of the condition."  In addition, the examiner concluded there was "no objective evidence in the [service treatment records] that the veteran's knee condition was permanently worse than when he joined the military."  The examiner noted that in February 1969 when diasability was diagnosed, the examiner at that time reported a benign knee examination that was "negative except for mild suprapatellar crepitus."  The separation examination reported bilateral chondromalacia patella but did not indicate instability or functional limitations in the knees.  The examiner also pointed out that the Veteran remained active after service and played softball, went golfing and biked.  He did not require ongoing treatment for his knees for a number of decades after separation from service.

The examiner also provided an opinion as to the etiology of the arthritis in the Veteran's bilateral knees.  He opined that the mild multi-compartment knee arthritis was "most likely caused by a combination of [the Veteran's] significant bilateral knee injuries prior to the service and an age related degenerative process and is not caused by his military service."  It was explained that the Veteran's osteoarthritis was mild and was diagnosed at an already advanced age which, according to the examiner, "is one of the strongest risk factors associated with osteoarthritis."  The examiner did note that previous injury and/or joint abnormalities favored the development of osteoarthritis in the knee.  The examiner acknowledged the opinion from the Veteran's treating orthopedist, Dr. B., in October 2011 in which he noted an "old injury from when he was in the service" prior to concluding that osteoarthritis was "a progression of [the Veteran's] earlier military medical diagnosis."  The examiner indicated the opinion that Dr. B's statement lacked "objectivity and validity" because he did not state what diagnosis he was referring to, did not provide a rationale, did not discuss the pre-existing knee injuries and did not review all the available facts or evidence.

In a February 2015 correspondence, the Veteran argued against a finding that his knees were not aggravated by service, "in the face of extensive military medical records of treatment for pain, prescriptions for medication, braces, crutches, evidence of removal from Military Police duties and reassignment to MP desk duties, and the further diagnosis of chondromalacia both patella and placement on the most limited medical profile possible . . ." 

In November 2016, the Board again reviewed the evidence and sought an advisory medical opinion from an orthopedic surgeon.  In an opinion provided in December 2016, an orthopedic surgeon reviewed the record and opined that there was clear and unmistakable evidence that pre-existing disorders of the Veteran's knees "were NOT aggravated beyond the natural progression" by his military service.  The surgeon found it to be clear from the records that the Veteran complained of occasional bilateral stiffness, swelling and buckling at the time of his induction into service.  These are typical complaints associated with Chondromalacia Patella, more correctly called Patellofemoral Pain Syndrome (PFPS).  The natural history of PFPS is that it is exacerbated by activity and relieved by rest.  While the Veteran's records showed that his military activities led to increased symptoms typical for PFPS, they also showed consistently normal examinations by military doctors, with no effusions, no limitation of motion, and no instability.  At the February 1969 examination, the doctor documented a normal examination and recommended return to duty, with symptomatic treatment.  At the time of the Veteran's medical board, the examiner noted a normal examination except for mild subpatella crepitus, which is a normal finding even in people who do not have PFPS.  A permanent change in activity level was recommended in order to manage his symptoms.  The absence of any abnormal physical finding on repeated examination is consistent with the natural history of PFPS and proves the absence of any permanent long term damage due to military activity.  The surgeon also opined that despite occasional bilateral knee pain and buckling, the Veteran continued to be active after military service and was diagnosed with mild multi-compartmental DJD of both knees in 2011.  Such disease progression was noted to be typical for someone who suffers knee trauma early in life and then goes on to develop osteoarthritis as he ages.  The surgeon concluded that the fact that the Veteran was able to enjoy a normal lifestyle with mild patellofemoral symptoms before receiving an age related diagnosis of osteoarthritis 41 years after separation from service is consistent with the natural history of PFPS and the natural history of age-related osteoarthritis.  The surgeon concluded that it was clear and unmistakable that the pre-existing knee disorders were not aggravated by service.  The evidence supporting non-aggravation included normal examination findings, complaints consistent with the natural history of the pre-existing disorder and normal activity levels and function for over 40 years after military service.

Upon review of the record as a whole, the Board finds that the Veteran had disability in both knees, specifically PFPS, which clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated beyond its natural progression by service.  The evidence supports a finding that the Veteran had acute exacerbations in service of PFPS, and that given normal findings on examination, permanent aggravation did not occur.  The exacerbations during service were typical of the pre-existing disability and part of its natural progress. 

In this regard, the Board finds the VA opinions against the claims highly probative.  The opinions were offered by medical professionals after review of the relevant evidence including the Veteran's statements.  The opinions are consistent with each other and with other evidence of record.  The examiners also included a clear rationale for the conclusions reached.  Notably, the examiners relied on the pre-service medical records documenting injury to both knees and continuing symptomatology when determining there was clear and unmistakable evidence that knee disabilities pre-existed service.  They also explained how PFPS was diagnosed and that such a diagnosis would have been proper at the time of induction.  Likewise, the examiners noted the pre-service symptoms and compared those to in-service and post-service symptoms and examination findings while considering the nature of the disorders and their presentation and natural progress.  The examiners noted that PFPS is exacerbated by activity and relieved by rest, and that the medical examinations during service supported a finding of acute exacerbations in keeping with the natural presentation and progress of the disorders.  The Board finds the rationale convincing in that it rises to the level of clear and unmistakable evidence of both pre-existing disabilities and a lack of aggravation beyond the natural progress of the disorders during service.  

To the extent that the opinions from Dr. B. support the claims, the Board has afforded them no probative weight as they do not properly account for the pre-service knee injuries.  

The Board recognizes the lay statements of record reflecting the Veteran's belief that his knee condition was worse when he separated from service than when he entered service.  However, while lay persons are competent to provide statements relating to symptoms or facts of events that are within the realm of their personal knowledge, they are not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board finds that the question regarding the potential relationship between the Veteran's knee complaints prior to service and any instance of his military service and any question as to the severity of the knee disabilities to be complex in nature. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Even if the Veteran's lay statements were considered competent with respect to assessing the severity of his condition, the Board finds that they have less probative value than the opinions of the medical professionals who have specialized medical knowledge and provided opinions based on careful review of the Veteran's medical records and statements.  

In light of all of the above, the Board finds that disability in the Veteran's bilateral knees clearly and unmistakably existed prior to active service, and clearly and unmistakably did not undergo a permanent increase in severity beyond the natural progression of the disorder during active service.  Hence, the presumption of soundness has been rebutted and the claims for service connection for left and right knee disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

II. New & Material Evidence - Right Ankle and Leg Condition

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108. 

New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the appellant's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).

Here, the Veteran has been service-connected for a chip fracture of the right ankle navicular bone since June 1970.  In a January 2012 statement, interpreted by the RO as a claim for service connection, the Veteran indicated he had broken his right ankle and leg on May 27, 2011 when his right knee gave way causing him to fall.  

In February 2012, he underwent a VA examination.  The examiner noted the service-connected navicular chip fracture to be likely healed with no functional impairment as reported by the Veteran and an intercurrent significant re-injury of the ankle unrelated to the service-connected condition.  

In May 2012 the RO denied the claim.  

In a June 2012 notice of disagreement, the Veteran argued that following treatment for a sprained ankle during service in June 1970, he was notified that his ankle was actually broken and he sought treatment at the VA.  After recovery, he was left with residual weakness in the ankle from torn ligaments suffered as well as the navicular bone which had caused twisting ankle injuries from normal activities ever since the injury in 1970.  

In November 2012, the Veteran underwent another VA examination.  It was noted that the initial diagnosis in 1970 was a sprain and the Veteran was discharged from service on crutches.  Following discharge, he was notified of an X-ray finding of a small right navicular chip fracture and although re-evaluation confirmed that, no further intervention was medically indicated.  No ankle instability or limitation of function was noted at the Veteran's 1970 VA examination.  Objective evidence did not support the Veteran's contention that in the 41 years between his ankle sprain in 1970 and the tri-malleolar fracture in 2011, he had been suffering with ankle instability or weakness.  In addition, multiple letters from the Veteran's private medical doctor and the Veteran attributed the 2011 fall to giving way of the knee.  The examiner concluded the evidence did not suggest the presence of any chronic right ankle laxity following the veteran's 1970 in-service sprain/navicular chip fracture leading to a fall/tri-malleolar fracture 40 years later.  Additional possible contributing factors to the Veteran's 2011 fall/tri-malleolar fracture were noted to include flat feet, diabetes mellitus, type II, neuropathy of the right foot and obesity as noted in the private medical records.  

Following a November 2012 statement of the case explaining that no relationship had been shown between the current disability of right ankle tri-malleolar fracture and the right navicular chip fracture in service, the Veteran's failed to perfect a timely appeal and the denial became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2011).  

Evidence received since the May 2012 rating decision includes a Knee and Lower Leg Conditions Disability Benefits Questionnaire filled out by the Veteran's private doctor regarding his knees and statements from the Veteran dated in January 2014 and June 2014 repeating his arguments that his right ankle injury in service included torn ligaments and tendons and that he was thereafter told that the ankle was broken.  He repeated that he had suffered many "twisted and rolled-over right ankle injuries, especially with [his] knees buckling without warning through [his] life."  See January 2014 Correspondence.  He claimed his current right ankle claim was based on aggravation of his "previous service connected injury" and should not be decided prior to a determination regarding service connection for his knees.

The Board finds that although the examination report and statements in support of claim are new, in that they were not before the RO when the initial decision was made in 2012, they are not material as they are cumulative or redundant of evidence and arguments made previously and do not raise a reasonable possibility of substantiating the claim for service connection.  The evidence surrounding separation from service and close in time thereafter does not reflect that the Veteran had broken his ankle or that he had torn ligaments or tendons in his ankle.  See November 1970 VA examination (Veteran indicated he had been told he had a torn ligament; however, examiner was unable to find any dehiscence of ligaments or limitation of function in the ankle).  Additionally, herein, the Board has found the criteria for service connection for disability in the knees were not met.  The Veteran has consistently contended he fractured his ankle post-service when his right knee buckled.  As such, consideration of service connection for a right ankle and leg condition on a secondary basis is not for consideration.

Overall, the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for a right ankle and leg condition, the benefit-of-the-doubt doctrine is not applicable and the appeal is denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for patellofemoral pain syndrome, with mild multi-compartment degenerative joint disease left knee; previously considered as chondromalacia, left patella, is denied.

Service connection for patellofemoral pain syndrome, with mild multi-compartment degenerative joint disease right knee; previously considered as chondromalacia, right patella, is denied.

New and material evidence has not been received, the claim of entitlement to service connection for a right ankle and leg condition is not reopened, and the appeal is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


